
	

113 HR 2777 IH: Stop Pay for Violent Offenders Act
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2777
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Griffin of
			 Arkansas (for himself and Mr.
			 Wolf) introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  Secretaries of the military departments to suspend the pay and allowances of a
		  member of the Armed Forces who is held in confinement pending trial by
		  court-martial or by civil authority for any sex-related offense or capital
		  offense.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Pay for Violent Offenders
			 Act.
		2.Suspension of the
			 pay and allowances of a member of the Armed Forces in confinement pending trial
			 for any sex-related offense or capital offenseSection 813 of title 10, United States Code
			 (article 13 of the Uniform Code of Military Justice) is amended—
			(1)by striking
			 No person and inserting (1) Except as provided in
			 subsection (b), no person; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)(1)Under regulations prescribed by the
				Secretary of Defense, the Secretary of a military department shall suspend all
				or a portion of the pay and allowances of a member of the armed forces under
				the jurisdiction of the Secretary who is being held in confinement pending
				trial by court-martial or by civil authority for any sex-related offense or
				capital offense. The requirement to suspend the pay and allowances of certain
				members under this subsection is consistent with the authority to suspend
				civilian employees of the Department of Defense without pay under subchapter II
				of chapter 75 of title 5.
						(2)A member whose pay and allowances are
				suspended under paragraph (1) is entitled to—
							(A)written notice of the suspension
				stating the specific reasons for the suspension;
							(B)a reasonable time, but not less than
				seven days, to request a waiver of the suspension and to furnish affidavits and
				other documentary evidence in support of the waiver;
							(C)be represented by an attorney or other
				representative in making such waiver request; and
							(D)a
				written response by the Secretary of the military department concerned to the
				waiver request, and if denied, the specific reasons for the denial.
							(3)The Secretary of the military
				department concerned may provide for a hearing as part of consideration of a
				waiver request under paragraph (2).
						(4)If a member whose pay and allowances is
				suspended under this subsection is acquitted of the charges for which the pay
				and allowances were suspended or the sentence is disapproved, commuted, or
				suspended, the Secretary of the military department concerned shall pay the
				member the full amount of pay and allowances withheld. Otherwise, the withheld
				amounts shall be paid to the victim or, if multiple victims, to the victims of
				the crime in an equitable manner.
						(5)In this subsection, the term
				sex-related offense means—
							(A)a sexual assault or other offense
				covered by section 920, 920a, 920b, or 920c of this title (article 120, 120a,
				120b, or 120c of the Uniform Code of Military Justice), or an attempt to commit
				such an offense; or
							(B)a comparable offense punishable under
				other Federal or State
				law.
							.
			
